Locher, J.,
dissenting. Since I believe that the property in question is primarily used for public worship with no view to profit, I dissent.
The majority recites the proper standard for the R.C. 5709.07 exemption: it is allowed if the property is used primarily for purposes of public worship. It is my opinion that this church camp is so used. Any religious congregation, to perpetuate itself, must attract and keep the youth of its members. The methods used in achieving this purpose are all part of the worship experience of the church. The purpose behind the religious exemption is to allow greater freedom of religious practice. Such a purpose is not served by making it more difficult to retain congregational members.
The camp facilities and activities are especially conducive to attracting youths to the worship experience. The definition of religious worship should not be confined solely to formal church services. Camp participants are exposed to an atmosphere which promotes religious training within an understandable and enjoyable realm. Anyone who has attended church services, regardless of denomination, is aware of the inability of children to comprehend what is occurring, and their resulting disinterested attitude. Activities that can pique a child’s interest, and at the same time provide religious instruction, are part of the worship experience of that child.
It would be different if this camp were designed for profit. In this regard *140the case is different from Summit United Methodist Church v. Kinney (1983), 7 Ohio St. 3d 13, where building rent and utility costs were paid by outside users. Here, five weekly leases garnered nothing more than a partial offset of the camp costs.
In In re Bond Hill-Roselawn Hebrew School (1949), 151 Ohio St. 70 [38 O.O. 527], this court stated at 72-73:
“There are many activities conducted in church buildings which do not constitute public worship but which are designed to encourage people to use the church for public worship. The use of a room in the church to entertain young children while their parents attend church services is not a use for public worship. The use of the church building for meetings of boy scouts is not a use for public worship. The use of part of the building for the preparation of food for a church supper and the eating of such food are not uses for public worship. Certainly it was not the intention of the people that their words, ‘used exclusively for public worship,’ should be so literally construed that any such uses would prevent tax exemption of a church building.” See, also, Bishop v. Kinney (1982), 2 Ohio St. 3d 52.
Having perceived no difference between the rooms within the church and property just outside, I would extend the language of Bond Hill to include a camp such as this.